

 S772 ENR: Ashlynne Mike AMBER Alert in Indian Country Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 772IN THE SENATE OF THE UNITED
 STATESAN ACTTo amend the PROTECT Act to make Indian tribes eligible for AMBER Alert grants.1.Short titleThis Act may be cited as the Ashlynne Mike AMBER Alert in Indian Country Act.2.AMBER Alert grants for Indian tribesSection 304 of the PROTECT Act (34 U.S.C. 20504) is amended—(1)by amending subsection (a) to read as follows:(a)Program requiredThe Attorney General shall carry out a program to provide grants to States and Indian tribes for—(1)the development or enhancement of programs and activities for the support of AMBER Alert communications plans; and(2)the integration of tribal AMBER Alert systems into State AMBER Alert systems.;(2)in subsection (b)—(A)in paragraph (3), by striking and at the end;(B)by redesignating paragraph (4) as paragraph (5); and(C)by inserting after paragraph (3) the following:(4)the integration of State or regional AMBER Alert communication plans with an Indian tribe; and; (3)in subsection (c)—(A)by striking The Federal and inserting the following:(1)In generalExcept as provided in paragraph (2), the Federal; and(B)by adding at the end the following:(2)Waiver of Federal shareIf the Attorney General determines that an Indian tribe does not have sufficient funds available to comply with the Federal share requirement under paragraph (1) for the cost of activities funded by a grant for the purpose described in subsection (b)(4), the Attorney General may increase the Federal share of the costs for such activities to the extent the Attorney General determines necessary.; (4)in subsection (e), by striking for grants under and inserting and standards to improve accountability and transparency for grants awarded under;(5)by redesignating subsection (f) as subsection (g);(6)by inserting after subsection (e) the following:(f)Definition of Indian tribeIn this section, the term Indian tribe means a federally recognized Indian tribe or a Native village, Regional Corporation, or Village Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)).; and(7)in subsection (g)(1), as so redesignated—(A)by striking 2004 each place it appears and inserting 2019; and(B)by striking subsection (b)(3) and inserting paragraphs (3) and (4) of subsection (b).3.Report to CongressNot later than 1 year after the date of enactment of this Act, the Attorney General shall submit a report evaluating the readiness, education, and training needs, technological challenges, and specific obstacles encountered by Indian tribes in the integration of State or regional AMBER Alert communication plans to—(1)the Committee on Indian Affairs of the Senate;(2)the Committee on the Judiciary of the Senate;(3)the Committee on Natural Resources of the House of Representatives; and(4)the Committee on the Judiciary of the House of Representatives.Speaker of the House of RepresentativesVice President of the United States and President of the Senate